        Case: 3:17-cv-00204-wmc Document #: 41 Filed: 02/23/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

MARCUS C. ROBINSON,

        Petitioner,
                                                        Case No. 17-cv-204-wmc
   v.

DYLON RADTKE,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered denying Marcus

Robinson’s petition for a writ of habeas corpus and dismissing this case.




        /s/                                                 2/23/2021
        Peter Oppeneer, Clerk of Court                            Date
